Citation Nr: 0825115	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  03-21 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $35,627.  

(The issue of entitlement to service connection for bipolar 
disorder is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1972 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (COWC) dated in February 
2003, which denied waiver of recovery of an overpayment in 
the amount of $35,627.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The overpayment at issue in this case was created by means of 
a July 2002 retroactive termination of the veteran's pension 
benefits, after the veteran reported in his February 2002 
Eligibility Verification Report (EVR) that he was in receipt 
of Social Security Administration (SSA) disability benefits.  
His overpayment was retroactively adjusted, effective in July 
2000, to account for the receipt of this previously 
unreported income.  

The veteran has not challenged the validity of the debt.  
Nevertheless, there is a question as to whether the proper 
date for the termination of the pension award was applied.  
This raises the issue of the validity of the debt, which is 
implicit in the issue of waiver.  See Schaper v. Derwinski, 1 
Vet.App. 430 (1991).  Moreover, this matter may be pursued 
simultaneously with the waiver claim.  38 C.F.R. § 1.911(c) 
(2007).  

The veteran's pension benefits were terminated effective July 
1, 2000.  However, evidence from both the veteran and SSA 
seems to establish that SSA payments actually commenced 
during July 2000.  In this regard, while the actual 
Administrative Law Judge decision granting the benefit was 
dated in June 2000, the "Disability Determination and 
Transmittal," which presumably implements the decision, was 
dated July 11, 2000.  Other evidence also supports a July 
2000 start date of payments, although the effective date was 
earlier.  The discontinuance of a running award of improved 
pension required because of an increase in income is 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660(a)(2) (2007).  The Board is also 
unable to determine exactly when payments stopped.  Thus, the 
RO needs to examine whether the overpayment was properly 
calculated, and prepare an audit of the veteran's account.  

The veteran provided a financial status report in August 
2002, which showed a positive monthly balance in the 
veteran's income after expenses were subtracted.  However, at 
an RO hearing in November 2006, the veteran indicated that he 
was receiving less income, apparently because his SSA 
benefits were being garnished.  He was not able to be 
specific, because he had been unaware that the hearing was to 
address the waiver issue.  While the veteran must accord the 
debt to the VA the same priority as other debts, all of his 
expenses must be considered in determining whether hardship 
is present.  Inasmuch as the last financial status report is 
now eight years old, and he has moved to a different state in 
the meantime, he should be provided an opportunity to submit 
an updated financial status report, which explains the 
factors alluded to in his hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Review whether the veteran's pension 
was properly terminated effective July 1, 
2000, in view of SSA evidence, including 
the July 2000 "Disability Determination 
and Transmittal" which indicates that 
payments did not commence until sometime 
during July 2000.  

2.  Thereafter, prepare an audit, which 
clearly shows the calculation of the 
overpayment, in particular the termination 
effective date and the date of last 
payment.  The audit and an explanatory 
letter should be sent to the veteran, and 
a copy included in the claims file.  

3.  Ask the veteran to complete and return 
an updated Financial Status Report, 
listing all assets, debts, income and 
expenses, including his child support 
obligations.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




